 [image_003.jpg]



 

December 14, 2012

Mr. Anthony Williams

Artio Global Investors

330 Madison Avenue

New York, NY 10013

 

Dear Mr. Williams:

 

In consideration of the mutual promises set forth below, and as an inducement
for you to continue your employment with Artio Global Investors Inc. (the
“Company”), you and the Company agree as follows:

 

Your employment agreement dated November 23, 2011 with the Company (the
“Agreement”) shall be amended as follows, effective as of the date on which you
countersign this letter:

 

1.                   Your position at the Company shall be Managing Director and
Chief Executive Officer.

 

2.                   The definition of “Initial Term” shall be December 31,
2014.

 

3.                   The first sentence of paragraph 2 shall be deleted in its
entirety and replaced with the following:

 

“Your base salary shall be $500,000 per year, as of November 1, 2012, payable
semi-monthly (equivalent to $20,833), subject to required withholding and
deductions.”

 

4.                   The final clauses of paragraphs 6(b)(iii) and 6(c)(ii)
shall include the following language:

“; or (C) 1,500,000.”

 

5.                   The final sentence of paragraph 6(f) of the Agreement shall
be deleted in its entirety and replaced with the following:

 

“In addition, a percentage of awards under the Stock Incentive Plan referred to
above, which would have vested (or with respect to which restrictions would have
lapsed) in the year of your death, will vest (or will have restrictions lapse),
which percentage shall be calculated by dividing the number of days you were
employed in that year (beginning on September 29 with respect to initial
restricted stock unit awards) by 365. All other bonus awards under the Stock
Incentive Plan referred to above, which would have vested in the year of your
death, will vest in their entirety.”

 

 

 



Except as provided herein, all other terms and conditions in the Agreement
remain in full force and effect.

 







 

Very truly yours,

Artio Global Investors Inc.

 

by:

/s/ Francis Harte____________________
Francis Harte
Managing Director
Chief Financial Officer





 

by: /s/ Debbie Cooper____________
Debbie Cooper
First Vice President & Head of Human Resources
Artio Global Management LLC  

Accepted:

/s/ Anthony Williams________________________
Anthony Williams

 

 

December 14, 2012_____
Date

